                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    KING COUNTY,                                        CASE NO. C17-0921-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    CITY OF SAMMAMISH,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion to continue the trial
18   date and pretrial deadlines (Dkt. No. 56). Having thoroughly considered the motion, the Court
19   hereby GRANTS the motion and ORDERS that:
20      1. Trial is CONTINUED from October 21, 2019 to January 27, 2020 at 9:30 a.m.;
21      2. The pretrial order shall be filed no later than January 17, 2020;
22      3. Trial briefs shall be filed no later than January 23, 2020;
23      4. Discovery shall be completed 120 days before trial; and
24      5. Dispositive motions shall be filed no later than 90 days before trial.
25      //
26      //


     MINUTE ORDER
     C17-0921-JCC
     PAGE - 1
 1        DATED this 3rd day of September 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0921-JCC
     PAGE - 2
